Citation Nr: 1532293	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to September 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional substantive development, as outlined in the indented paragraphs below, is necessary prior to further appellate consideration of the claim on appeal.

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the medical opinion afforded the Veteran following his March 2014 VA examination is inadequate as it does not address whether the service-connected hearing loss and tinnitus aggravate his vertigo, or provide rationale for the opinion that was provided.  Therefore, an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  When the above action has been accomplished, forward the Veteran's claims file to the VA examiner who provided the March 12, 2014 examination and opinion, or a suitable substitute.  The examiner should review the Veteran's claims file and specify in the opinion that this was accomplished.  If it is determined that an examination is necessary in order to provide the requested opinions, then one should be scheduled.  

a.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's vertigo began in or is related to active service.  Please provide a complete explanation for the opinion.  

The Board notes that the Veteran is competent to report symptoms that can be perceived by the five senses.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim of service connection could be proven").  

The examiner's attention is directed to the Veteran's substantive appeal of August 2012 and an April 2014 statement, in which the Veteran indicates he started having car sickness when he got out of service and could not ride roller coasters, or other rides, or even swing in a swing without getting sick.  He also states that he had many episodes of dizziness over the years before he went to the doctor in September 2011.  He feels his problem originated with ear damage in service.  The examiner's attention is also directed to a VA treatment record of March 2012 diagnosing labyrinthitis.  

b.  Also, is it at least as likely as not (50 percent probability or greater) that vertigo is due to or caused by service-connected tinnitus and/or hearing loss.  Please provide a complete explanation for the opinion.  

c.  The examiner should also opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's vertigo is aggravated (i.e., worsened) beyond the natural progress by hearing loss or tinnitus.  Please provide a complete explanation for the opinion.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and the Veteran's representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




